Citation Nr: 0427526	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-12 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from December 1952 to 
October 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claim of 
entitlement to service connection for Meniere's syndrome.  
This case also comes before the Board on appeal from an 
August 2003 rating decision, which denied the appellant's 
claims of entitlement to service connection for tinnitus and 
hearing loss.  


REMAND

In March 2003 the appellant underwent a VA ear disease 
examination.  The report of that examination, however, is 
inadequate to address the appellant's claims.  The 
examination report does not include an audiologic 
examination.  Such an evaluation is important both to 
determine whether the appellant has a current hearing loss 
disability for VA purposes, see 38 C.F.R. § 3.385, and to 
better diagnose the appellant's symptoms, to include the 
possibility of Meniere's syndrome.  Further, the report does 
not indicate the approximate date of onset of the appellant's 
hearing loss and tinnitus.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.

1.  The appellant should be afforded a VA 
ear disease examination (including an 
audio examination) by an 
otolaryngologist, who has not examined 
the appellant previously, to determine 
whether he has current hearing loss, 
tinnitus, and/or Meniere's syndrome that 
are related to his military service.  The 
claims folder, including the report of 
the appellant's October 1954 separation 
examination; treatment records from J. 
M., M.D. (Dr. J. M.) dated from April 
1988 to January 1998; an April 1993 
statement from Dr. J. M.; an April 1997 
statement from Dr. J. M.; a May 1998 
statement from Dr. J. M.; a September 
2002 statement from G. M., M.D. (Dr. G. 
M.); and the report of a March 2003 VA 
ear diseases examination, should be made 
available to the examiner in connection 
with the examination.  The examiner 
should note in the examination report 
that he reviewed the claims folder.

The examiner should express opinions as 
to whether the appellant has hearing 
loss, tinnitus, and/or Meniere's syndrome 
that are "due to," "more likely than 
not due to" (likelihood greater than 
50%), "at least as likely as not due 
to" (50%), "less likely than not due 
to" (less than 50% likelihood), or "not 
due to" the appellant's military 
service, to include exposure to artillery 
fire.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  The examiner 
should provide a complete rationale for 
any opinion provided.  The examiner 
should include a discussion of the 
adequacy of whispered and spoken voice 
testing to detect the presence of high 
frequency sensorineural hearing loss.

As background, the appellant is competent 
to report his experiences, such as being 
exposed to loud noises, and describe 
readily observable symptoms.  As a 
layperson, the appellant is not competent 
to provide a medical diagnosis or a 
medical nexus.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


